         Case 3:21-cv-00042-JWD-EWD             Document 1      01/18/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

IN RE:

$365,600.00 FROM INVESTAR BANK                    :
ACCOUNT NO. 4004089462                            :         CIVIL ACTION NO. 21-CV-42
IN THE NAME OF ALBRITTON HOME                     :
CONSTRUCTION GROUP, INC.                          :

                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

         NOW INTO COURT COMES Plaintiff, United States of America, by and through

undersigned counsel, who alleges the following:

                                  NATURE OF THE ACTION

         This is a civil action in rem brought to forfeit and condemn to the United States

$365,600.00 formerly in Investar Bank Account No. 4004089462 in the name of Albritton Home

Construction Group, Inc. (the “defendant property”), representing any property, real or personal,

which represents or is traceable to the gross receipts obtained, directly or indirectly, from a

violation of wire fraud (18 U.S.C. § 1343), and, thus, subject to forfeiture to the United States

pursuant to 18 U.S.C. § 981(a)(1)D); and representing any property, real or personal, which

constitutes or is derived from proceeds traceable to a violation of bank fraud (18 U.S.C. §

1344) and, thus, subject to forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                                 JURISDICTION AND VENUE

         The United States brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, and over this action for forfeiture under 28 U.S.C. §§ 1355(a) and 2461(a),

and 18 U.S.C. §§ 981(a)(1)(C) and (D).

         This Court has in rem jurisdiction over the defendant property under 28 U.S.C. § 1355(b).
        Case 3:21-cv-00042-JWD-EWD                 Document 1        01/18/21 Page 2 of 12




Upon the filing of this complaint, the plaintiff requests that the Court issue an arrest warrant in

rem pursuant to Supplemental Rule G(3)(b), which the United States will execute upon the

property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(b) & (c).

         Venue is proper in this district, pursuant to 28 U.S.C. § 1355(b)(1), because acts or

omissions giving rise to the forfeiture occurred in this district.

                                   THE DEFENDANT IN REM

        The defendant property consists of the following:

        $365,600.00 formerly in Investar Bank Account No. 4004089462 in the name of Albritton
        Home Construction Group, Inc. (the “defendant property”), which property is currently in
        the possession of the United States Treasury.

                                                FACTS

Paycheck Protection Program

        1.      In the wake of the Coronavirus pandemic beginning in early 2020, the Coronavirus

Aid, Relief, and Economic Security (“CARES”) Act was passed and signed into law. The

CARES Act included the Paycheck Protection Program (“PPP”) which served as an economic

relief package to provide assistance to small businesses. The PPP is implemented by the Small

Business Administration (“SBA”) with support from the Department of the Treasury.                2.

        2.      The Paycheck Protection Program (“PPP”) provides small businesses with

resources to maintain their payroll, to hire back employees who may have been laid off, and to

cover applicable overhead expenses. The PPP is a loan designed to provide a direct incentive for

small businesses to keep their employees on the payroll. Companies that legitimately file and

apply for PPP loans are granted more funds based on the amount of employees that are employed

there. The program provides small businesses with funds to pay up to eight weeks of payroll

costs. In return, the SBA will forgive loans if all employee retention criteria are met, and the funds are



                                                    2
        Case 3:21-cv-00042-JWD-EWD                 Document 1       01/18/21 Page 3 of 12




used for eligible expenses. The SBA website advises that businesses can “apply through any existing

SBA 7(a) lender or through any federally insured depository institution, federally insured credit union,

and Farm Credit System institution that is participating.” Other regulated lenders will be available to

make these loans once they are approved and enrolled in the program.

        3.      According to the PPP Interim Final Rule, one of the requirements for eligibility for a PPP

loan is that a business be “in operation on February 15, 2020 and either had employees for whom you

paid salaries and payroll taxes or paid independent contractors, as reported on a Form 1099–MISC.”

Another requirement is that each applicant for a PPP loan “submit such documentation as is necessary to

establish eligibility such as payroll processor records, payroll tax filings, or Form 1099–MISC, or income

and expenses from a sole proprietorship. For borrowers that do not have any such documentation, the

borrower must provide other supporting documentation, such as bank records, sufficient to demonstrate

the qualifying payroll amount.”

        4.      Financial institutions volunteer to participate in reviewing PPP loan applications and

dispersing loan proceeds. The PPP loans are made by the financial institutions with financial

institution funds, and do not include any government or SBA funds. Investar Bank, in Baton

Rouge, Louisiana, is one of the many financial institutions participating in the SBA’s PPP loan

program.

Albritton Home Construction Group, Inc.

        5.      According to the Louisiana Secretary of State corporations database, Albritton

Home Construction Group, Inc. (“AHCG”) was initially registered in May 2005. The address for

AHCG was listed as 632 Saint Ferdinand Street, Baton Rouge, LA. The officers were listed as

follows: Richard Hebert, President; Elvin Sterling, Executive Vice-President; and Madeline

Barrow, Secretary/Treasurer. Hebert was listed as having a 60% ownership interest and Sterling



                                                    3
        Case 3:21-cv-00042-JWD-EWD            Document 1      01/18/21 Page 4 of 12




was listed as having a 40% ownership interest. Sterling was also listed as the registered agent.

There was an administrative termination of the corporation filed in August 2017 and then in May

2020, Articles of Reinstatement were filed reinstating the Articles of Incorporation and setting

aside the 2017 Administrative Termination.

       6.      Law enforcement agents went to 632 Saint Ferdinand Street, Baton Rouge, LA, the

listed address for AHCG, and discovered that it was a law firm which had existed at this address

for approximately 16 years. When agents asked the law firm about AHCG, they were unaware

of its existence.

Albritton PPP Loan Application to Investar Bank

       7.      On or about June 8, 2020, a PPP loan application was submitted on behalf of AHCG

to Investar Bank in Baton Rouge, Louisiana. Also, on or about June 10, 2020, a business checking

was opened at Investar Bank in the name of AHCG. The listed office address on the PPP loan

application was 1616 N. Acadian Thruway, Suite B, Baton Rouge, LA. When agents visited this

address, they found an abandoned and vacant business office, overgrown with shrubs and weeds,

and posted with an old sign, “Sterling Law Firm.”

       8.      Both Hebert and Sterling signed the loan documents for the $365,000 loan with

Iberia Bank. Hebert signed these documents as the President of AHCG and Sterling signed as the

CEO – VP. These loan documents included the SBA PPP Loan Borrower’s Certification in which

Hebert and Sterling certified that, among other representations, AHCG was in operation on

February 15, 2020, and that the business had employees or independent contractors for whom the

proceeds of the loan would be used to retain, and that the economic uncertainty of the pandemic

made the loan necessary for ongoing operations. He also certified that the applicant had not

received another PPP loan.



                                               4
        Case 3:21-cv-00042-JWD-EWD             Document 1       01/18/21 Page 5 of 12




       9.      The AHCG PPP loan application listed that AHCG had approximately 26

employees with an average monthly payroll of $146,240. A 2019 IRS Schedule C for the

company listed gross sales as approximately $3.1 million. In this form, Hebert answered “yes”

to the question “did you ‘materially participate’ in the operation of the business during 2019.”

The company also provided to the bank a list of 26 supposed employees and their supposed jobs.

       10.     Submitted with the loan application were 27 2019 W-2 tax forms for supposed

AHCG employees. These W-2 tax forms contained irregularities including different fonts for text

entries in different fields of the forms. Also, the forms appear to contain lines from re-copying

indicating that the Employer Info was changed and re-copied. Furthermore, all of the 27

employee names on the W-2s did not match the corresponding social security numbers; these

social security numbers belonged to individuals other than the listed AHCG employee and,

therefore, were fraudulent.

       11.     On or about June 16, 2020, a PPP loan application in the name of Interstate

Construction Group, Inc. (“ICG”), signed by Hebert was submitted to B1 Bank. 27 2019 W-2 tax

forms were submitted as support for this ICG loan. These 27 W-2s were all exactly the same as

the 27 W-2s submitted in support of the PPP loan application for AHCG to Investar Bank, which

was submitted only days before the ICG loan application to a different bank. The only difference

in the W-2s was the name of the employer. The 27 W-2s submitted in support of the ICG loan

had Interstate Construction Group Inc. listed as the employer; the 27 W-2s submitted in support

of the AHCG loan had Albritton Home Construction Group Inc. listed as the employer.

       12.     Based on the representations made in the AHCG PPP loan application, Iberia Bank

approved and funded the loan for $365,600.00. On or about June 11, 2020, Iberia Bank dispersed

$365,600.00 to the newly-opened defendant Iberia Bank checking account for AHCG.



                                                5
        Case 3:21-cv-00042-JWD-EWD               Document 1       01/18/21 Page 6 of 12




Funds Seized

       13.     On July 30, 2020, pursuant to a seizure warrant signed by Magistrate Judge Richard

L. Bourgeois, Jr., in the Middle District of Louisiana, $365,600.00 was seized from

the Investar Bank account in the name of Albritton Home Construction Group, Inc.; this property

is currently in the possession of the United States Treasury.

                                                LAW


       18 U.S.C. § 981 – Civil Forfeiture

       (a)(1) The following property is subject to forfeiture to the United States

       (C) Any property, real or personal, which constitutes or is derived from proceeds traceable
       to a violation of section … 1344 of this title ….

       (D) Any property, real or personal, which represents or is traceable to the gross receipts
       obtained, directly or indirectly, from a violation of … (vi) section 1343 (relating to wire
       fraud) ….

                                   BASIS FOR FORFEITURE

       The defendant property is subject to forfeiture to the United States pursuant to 18 U.S.C.

§ 981(a)(1)(C) because it represents property, real or personal, which constitutes or is derived from

proceeds traceable to a violation of bank fraud (18 U.S.C. § 1344). The defendant property is

also subject to forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(D) because it

represents property, real or personal, which represents or is traceable to the gross receipts obtained,

directly or indirectly, from a violation of wire fraud (18 U.S.C. § 1343). Based on the facts set

forth and incorporated herein, the defendant property should be properly condemned and forfeited

to the United States of America pursuant to 18 U.S.C. § 981(a)(1)(C) and (D).




                                                  6
        Case 3:21-cv-00042-JWD-EWD               Document 1       01/18/21 Page 7 of 12




       WHEREFORE, the plaintiff requests that the Court issue a warrant and summons for the

arrest and seizure of the defendant property; that notice of this action be given to all persons known

or thought to have an interest in or right against the defendant property; that the defendant property

be forfeited and condemned to the United States of America; that the plaintiff be awarded its costs

and disbursements in this action; and that the Court award the plaintiff such other and further relief

as this Court deems proper and just.

                                               UNITED STATES OF AMERICA, by

                                               BRANDON J. FREMIN
                                               UNITED STATES ATTORNEY

                                               /s/ J. Brady Casey
                                               J. Brady Casey, LBN 24338
                                               Assistant United States Attorney
                                               777 Florida Street, Suite 208
                                               Baton Rouge, Louisiana 70801
                                               Telephone: (225) 389-0443
                                               E-mail: john.casey@usdoj.gov




                                                  7
Case 3:21-cv-00042-JWD-EWD   Document 1   01/18/21 Page 8 of 12
                    Case 3:21-cv-00042-JWD-EWD                       Document 1        01/18/21 Page 9 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Middle District
                                                    __________ DistrictofofLouisiana
                                                                            __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 21-CV-42-
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) $365,600.00 IN INVESTAR BANK ACCOUNT NUMBER 4004089462 IN THE NAME
                                           OF ALBRITTON HOME CONSTRUCTION GROUP, INC.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           J. Brady Casey
                                           Assistant United States Attorney
                                           777 Florida Street, Suite 208
                                           Baton Rouge, Louisiana 70122


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                    Case 3:21-cv-00042-JWD-EWD                        Document 1       01/18/21 Page 10 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 21-CV-42-

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                              Case 3:21-cv-00042-JWD-EWD                                           Document 1                    01/18/21 Page 11 of 12
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    $365,600.00 IN INVESTAR BANK ACCOUNT NUMBER 4004089462
                                                                                                            IN THE NAME OF ALBRITTON HOME CONSTRUCTION GROUP, IN
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
J. Brad Casey, AUSA
777 Florida Street, Suite 208
Baton Rouge, LA 70801 Tel: 225-389-0443

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Title 18, United States Code, Section 1343
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/18/2021                                                              /s/: J. Brady Casey
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)   Case 3:21-cv-00042-JWD-EWD                       Document 1            01/18/21 Page 12 of 12

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
